The judgment of the court was pronounced by
Rost, J.
This is a probate proceeding in which the testimony taken in the court below was not reduced to writing and annexed to the record, and in which, further, no list of the documents offerred in evidence was made out as required by art. 1042 of the Code of Practice. The appellants ask that the cause be remanded, and, under the view taken in the case of Pargoud v. Breard, just determined, their application must be granted.
The judgment is therefore reversed, and the case remanded for further proceedings according to law, with leave to the appellants to file oppositions to the account rendered by the defendant. It is further ordered that the costs of this appeal be paid by the defendant and appellee.